Citation Nr: 0721625	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) and degenerative changes of the cervical spine 
and fracture of the thoracic spine.

2.  Entitlement to service connection for DDD of the 
thoracolumbar spine, claimed as residuals of a low back 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from September 1962 to 
November 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in January 2006 and 
February 2007, and that the action requested in the remands 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.

The Board further notes that the veteran has also raised 
issues of entitlement to compensation for the regional office 
(RO)'s failure to account for proper dependency status since 
1966 and its failure to properly recognize the veteran's 
decision to waive military retirement pay over the period of 
November 1, 2002 to February 1, 2004.  The record also 
reveals that the veteran has raised claims for increased 
ratings for his service-connected Cushing's syndrome and 
hypertension, to include consideration of the timeliness of 
the veteran's appeal of the July 2004 rating decision's 
continuation of the ratings assigned for these disabilities.  
These issues are hereby referred to the RO for appropriate 
adjudication.


FINDING OF FACT

DDD and other degenerative changes of the cervical and 
thoracolumbar spine, to include residuals of fracture at T12, 
have been related to active service.


CONCLUSION OF LAW

DDD and other degenerative changes of the cervical and 
thoracolumbar spine, to include residuals of fracture at T12, 
were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (West 2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of its decision to grant the benefits 
sought on appeal, any failure to notify and/or develop the 
claims under the VCAA cannot be considered prejudicial to the 
veteran.

In essence, the veteran has asserted in numerous statements 
and testimony that his current DDD and other degenerative 
changes of the cervical, thoracic and lumbar spine are 
related to service, either as directly related to a motor 
vehicle accident in 1963, or as related to steroid medication 
he took for asthma that later resulted in a diagnosis of 
Cushing's syndrome.  

Service medical records do not reflect any complaints or 
treatment for a spinal disorder, and X-rays at the time of 
service separation revealed negative findings.  However, the 
veteran has provided buddy statements that corroborate that 
the veteran was involved in a motor vehicle accident during 
service and that he was placed on limited duty as a result of 
his injuries.

Department of Veterans Affairs (VA) treatment records from 
June 1970 to December 1975 reflect that in September 1975, 
the veteran presented with severe spasm of the right upper 
and middle trapezius, and mild, similar symptoms in 
contralateral musculature with onset several hours earlier.  
Cervical range of motion was noted to be limited due to pain.  
The provisional diagnosis was pulled muscle, acute spasm, but 
the diagnosis following evaluation was trapezius and rhomboid 
muscle spasm and observe for disc.  The veteran also received 
cortisone injections as a result of his complaints of pain.  
At the end of the month, the impression was musculoskeletal 
pain and the plan was to observe and consider chiropractic 
consultation.  

Private treatment records from Dr. Blumberg for the period of 
March 1993 to May 1996 reflect evaluation of the cervical, 
thoracic, and lumbar spine in March and April 1993.  Magnetic 
resonance imaging (MRI) of the cervical spine revealed a 
fusion at C5-6 that was speculated to be congenital in 
nature, and MRI of the lumbar spine revealed some 
degenerative changes in the discs at T12-L1, L3-4, and L4-5, 
the most prominent of which was found to be at L4-5.

In a medical statement dated in January 2002, Dr. Blumberg 
opined that the veteran's osteoarthritis from two cervical 
fusions, a lumbosacral osteotomy, and a thoracic spine 
fracture were related to injuries the veteran sustained while 
playing football during service.  Dr. Blumberg further opined 
that the veteran's long-standing use of steroids also had 
contributed to his anterior and posterior cervical spine 
fusions, arthodesis, subsequent lumbar osteopathy, and 
cervical and lumbar central stenosis.  Dr. Blumberg noted 
that all of these medical conditions were treated by him and 
that they were directly related to his service-related 
injuries.

VA medical examination in August 2002 revealed that the 
veteran reported an initial diagnosis of DDD of the cervical 
and lumbar spine in 1985.  It was indicated that the veteran 
had undergone a C3 discectomy in 1985 and that a second 
surgery was performed two years later.  In 1998, he underwent 
lumbar spine surgery, at which time he was experiencing 
severe radiating pain and bilateral weakness in the lower 
extremities.  At the time of this examination, the veteran 
continued to complain of a dull ache in the lumbar spine 
region.  X-rays of the lumbar spine revealed mild to moderate 
degenerative changes, especially osteoarthritis and 
degenerative joint disease (DJD), including moderate 
narrowing of the L4-5, S1 intervertebral disc spaces.  There 
was also an old, anterior wedge deformity of the T12 
vertebral body.  The overall diagnosis included lumbar disc 
disease, status post discectomy.

VA spine examination in April 2004 revealed that the veteran 
complained of a motor vehicle accident in 1962, when he was 
stationed in Paris.  The examiner did not review any records 
in connection with the examination.  The veteran reported 
that he was the driver, and that he rolled the car and was 
given an Article 15.  He was also claiming that as a result 
of the excessive intake of oral steroids for asthma, he had 
developed DDD.  The veteran reported cervical spine pain 
radiating into his arms, and thoracolumbar pain radiating 
into his lower extremities.  Cervical spine X-rays were noted 
to reveal the interbody fusion at C5-6, spasm, and narrowing 
of the C2-3, C3-4, and C4-5 intervertebral disc spaces.  X-
rays of the lumbar spine revealed severe narrowing at L4-5 
and L5-S1.  Degenerative joint changes were also observed.  
The overall diagnosis was cervical spine DDD with muscle 
spasms and with a history of a cervical spine fracture 
secondary to a motor vehicle accident, thoracolumbar spine 
DDD with left sciatica, and DDD.  The examiner opined that 
the veteran had DDD which was due to aging and as a result of 
a motor vehicle trauma.  The examiner noted that the more 
common result of chronic steroid use was osteoporosis.

VA spine examination in August 2006 revealed that this 
examiner reviewed the veteran's claims folder and noted the 
veteran's claim to have sustained a back injury during 
service in 1963.  The examiner also noted that the veteran 
had undergone multiple surgeries to the cervical and lumbar 
spine.  X-rays at this time were interpreted to reveal 
degenerative changes throughout the cervical, thoracic, and 
lumbar spine with a slight wedge deformity of the T12 
vertebral body, likely chronic.  The overall diagnosis 
included DDD of the cervical and thoracolumbar spine with 
postoperative fusions in both the neck and back with 
residuals.  Based on the review of history of the veteran and 
his buddy statements, this examiner opined that he would give 
the veteran the benefit of the doubt about his service-
connected back injury, and concluded that the claimed auto 
accident could at least as likely as not precipitate a 
traumatic spinal condition.  He further explained that the 
natural history of a spinal injury compounded by excessive 
weight gain due to steroids in the treatment of asthma could, 
over time, aggravate and accelerate degenerative disease 
processes resulting in the veteran's present spinal 
condition.

In a private medical statement, dated in November 2006, Dr. 
Abrams acknowledged that he had not examined the veteran but 
had reviewed recent medical records.  It was this doctor's 
opinion that if not for the use of steroids required to treat 
the veteran's asthma, the veteran would not be suffering from 
Cushing's syndrome, nor have his current day back problems.  
This physician also noted that the veteran suffered an auto 
accident while in the military and that together with the 
steroids, this precipitated an ongoing metabolic cascade of 
bone deterioration that was a direct result of the 
corticosteroids.  

In a private medical statement, dated in November 2006, Dr. 
Delemarter noted that the veteran had been a patient of his 
since 1994, when he underwent extensive cervical 
decompressive surgery.  This examiner noted that the 
veteran's history was significant in that he had massive 
steroid usage for asthma while in the service and that this 
had clearly started a cascade of osteoporosis and DDD, and 
had led to his present day need for low back decompressive 
and possibly fusion surgery.  This examiner further commented 
that it was quite clear that the veteran's issues with 
massive steroids and asthma were a precipitating event in his 
ongoing degenerative process.


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).

The Board has carefully reviewed the evidence of record and 
first notes that it reflects diagnoses of both DDD and DJD of 
the cervical, thoracic, and lumbar spine.  In addition, there 
continues to be evidence of a wedge deformity at T12, 
residuals of which have been indicated to be chronic, and to 
this extent the Board finds there is also evidence of 
residuals of thoracic spine fracture.  Therefore, the Board 
finds that the requirement of a current disability has been 
met with respect to each of the veteran's claims on appeal.  

The Board further notes, however, that to establish service 
connection for DDD and other degenerative changes of the 
cervical and thoracolumbar spine, to include residuals of 
fracture at T12, there must be competent medical evidence 
linking these disorders to service.

In this regard, while it is true that the April 2004 examiner 
based his supporting opinion solely on the veteran's report 
of medical history and further found that some of the 
veteran's spinal disability was related to the normal aging 
process, the August 2006 VA examiner did review the veteran's 
claims folder, including his buddy statements, and concluded 
that the claimed auto accident could at least as likely as 
not precipitate a traumatic spinal condition, further 
explaining that the natural history of a spinal injury 
compounded by excessive weight gain due to steroids in the 
treatment of asthma could, over time, aggravate and 
accelerate degenerative disease processes resulting in the 
veteran's present spinal condition.  In fact, the record also 
contains the opinion of Dr. Blumberg, who opined that the 
veteran's long-standing use of steroids also had contributed 
to his anterior and posterior cervical spine fusions, 
arthodesis, subsequent lumbar osteopathy, and cervical and 
lumbar central stenosis, the opinion of Dr. Abrams, who 
opined that the veteran suffered an auto accident while in 
the military and that together with the steroids, this 
precipitated an ongoing metabolic cascade of bone 
deterioration that was a direct result of the 
corticosteroids, and the opinion of Dr. Delemarter, who 
opined that the veteran's issues with massive steroids and 
asthma were a precipitating event in his ongoing degenerative 
process.  

The Board also observes that although early post-service 
medical records are mostly silent with respect to any 
complaints relating to the spine, there are records from 
September 1975 that document complaints and treatment for 
musculoskeletal pain for which disc and chiropractic 
consultation was considered.  Moreover, there is no evidence 
that directly contradicts the veteran's buddy statement 
evidence as to the occurrence of the in-service accident, and 
no medical opinion evidence that contradicts the supporting 
opinions of the VA and private examiners noted above.

Consequently, the Board finds that the evidence creates a 
reasonable doubt that must be resolved in the veteran's favor 
and warrants entitlement to service connection for DDD and 
other degenerative changes of the cervical and thoracolumbar 
spine, to include residuals of fracture at T12.



ORDER

Entitlement to service connection for DDD and other 
degenerative changes of the cervical and thoracolumbar spine, 
to include residuals of fracture at T12, is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


